NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION TO FIRST BANK NATIONAL ASSOCIATION Trustee. Indenture Dated as of February 15, 1994 Collateral Trust Bonds TABLE OF CONTENTS Page PARTIES 1 RECITALS 1 GRANTING CLAUSES 1 ARTICLE ONE — DEFINITION AND OTHER PROVISIONS OF GENERALAPPLICATION 2 SECTION 1.01.Definitions 2 Accountant 2 Act 2 Affiliate 2 Allowable Amount 2 Appraiser 3 Authenticating Agent 3 Authorized Newspaper 3 Averaged Coverage Ratio 3 Bearer Bond 3 Board of Directors 3 Board Resolution 3 Bondholder 3 Bond Register and Bond Registrar 3 Business Day 3 Capital Term Certificate 3 Certificate of Available Eligible Collateral 3 Commission 3 Company 3 Company Request and Company Order 3 Completed Calendar Year 4 Corporate Trust Office 4 Corporation 4 Coverage Ratio 4 Defaulted Interest 4 Depositary 4 Distribution System Member 5 Eligible Collateral 5 Eligible Mortgage Note 5 Equity Ratio 5 Event of Default 5 Foreign Currency 5 Global Bond 5 Holder 5 Indebtedness 5 Indenture 6 Independent 6 Interest Payment Date 6 i Lien of this Indenture 6 Loan Agreement 7 Maturity 7 Member 7 Mortgage 7 Mortgage Note 7 Officers’ Certificate 7 Opinion of Counsel 7 Outstanding 7 Paying Agent 8 Permitted Investments 8 Person 8 Place of Payment 8 Pledged Property 8 Predecessor Bonds 8 REA 8 Redemption Date 8 Redemption Price 8 Registered Bond 8 Registered Holder 8 Regular Record Date 8 Responsible Officer 8 Restricted Rentals 8 Special Record Date 9 Stated Maturity 9 Stock or Capital Stock 9 Superior Indebtedness 9 Trust Indenture Act or TIA 9 Trustee 9 United States 9 Vice President 9 SECTION 1.02. Compliance Certificates and Opinions 9 SECTION 1.03. Form of Documents Delivered to Trestee 10 SECTION 1.04. Acts of Holders 10 SECTION 1.05. Notices, etc., to Trustee and Company 12 SECTION 1.06. Notices to Holders; Waiver. 12 SECTION 1.07. Language of Notices, etc. 12 SECTION 1.08. Conflict with Trust Indenture Act 13 SECTION 1.09. Effect of Heading and Table of Contents 13 SECTION 1.10. Successors and Assigns 13 SECTION 1.11. Separability Clause 13 SECTION 1.12. Benefits of Indenture. 13 SECTION 1.13. Governing Law 13 ii SECTION 1.14. Legal Holidays 13 ARTICLE TWO — THE BONDS 13 SECTION 2.01. General Limitations. 13 SECTION 2.02. Issuable in Series. 14 SECTION 2.03. Terms of Particular Series. 14 SECTION 2.04. Form and Denominations. 16 SECTION 2.05. Execution, Authentication and Delivery and Dating 17 SECTION 2.06. Temporary Bonds. 18 SECTION 2.07. Registration, Transfer and Exchange. 18 SECTION 2.08. Mutilated, Destroyed, Lost and Stolen Bonds 20 SECTION 2.09. Payment of Interest; Interest Rights Preserved. 21 SECTION 2.10. Persons Deemed Owners. 23 SECTION 2.11. Cancellation. 23 ARTICLE THREE — AUTHENTICATION AND DELIVERY OF BONDS 23 SECTION 3.01. Authentication and Delivery of Bonds on Basis of Eligible Collateral. 23 SECTION 3.02. Authentication and Delivery of Bonds on Basis of Refunding Outstanding Bonds. 33 SECTION 3.03. Authentication and Delivery of Bonds on Basis of Canceling Bonds Not Issued by the Company 34 SECTION 3.04 Other Authentication and Delivery of Bonds 35 ARTICLE FOUR — PROVISIONS AS TO PLEDGED PROPERTY 35 SECTION 4.01. Holding of Pledged Securities 35 SECTION 4.02. Disposition of Payments on Pledged Property 35 SECTION 4.03. Voting; Consents 36 SECTION 4.04. Certain Actions in Case of Judicial Proceedings. 37 SECTION 4.05. Renewal; Extension; Substitution 37 SECTION 4.06. Certain Rights in Respect of Stock 38 SECTION 4.07. Consolidation, Merger, etc., of Issuing Corporations. 38 SECTION 4.08. Certain Voting and Other Powers of the Trustee 39 SECTION 4.09. Rights of Trustee and Company After Event of Default. 39 ARTICLE FIVE — APPLICATION OF MONEYS INCLUDED IN PLEDGED PROPERTY; PERMITTED INVESTMENTS 39 iii SECTION 5.01. Cash Held by Trustee Treated as a Deposit. 39 SECTION 5.02. Use of Moneys for Payment, Redemption or Purchase of Bonds 40 SECTION 5.03. Investment of Moneys by Trustee. 40 SECTION 5.04. Trustee to Retain Moneys if Event of Default Exists 41 ARTICLE SIX — WITHDRAWAL OF COLLATERAL 41 SECTION 6.01. Withdrawal of Collateral 41 SECTION 6.02. Reassignment of Mortgage Notes Upon Payment. 43 ARTICLE SEVEN — PARTICULAR COVENANTS OF THE COMPANY 43 SECTION 7.01. Payment of Principal, Premium and Interest. 43 SECTION 7.02. Maintenance of Offices or Agencies. 43 SECTION 7.03. Money for Bond Payments to be Held in Trust 44 SECTION 7.04. Maintenance of Corporate Existence. 45 SECTION 7.05. Maintenance of Books of Record and Account; Financial Statements of Company and Members. 45 SECTION 7.06. Warranty of Title and Authority to Pledge 45 SECTION 7.07. Protection of Title; Payment of Taxes; Liens, etc 46 SECTION 7.08. Recordation; Opinions of Counsel. 46 SECTION 7.09. Further Assurances 47 SECTION 7.10. Advances by Trustee. 47 SECTION 7.11. Restriction on Indebtedness 48 SECTION 7.12. Restriction on Amendment of Certain Instruments 48 SECTION 7.13. Maintenance of Eligible Collateral. 48 SECTION 7.14. Restrictions on Assignments of Mortgage and Loan Agreements. 49 SECTION 7.15. Statement as to Compliance 49 SECTION 7.16. Waiver of Certain Covenants 49 ARTICLE EIGHT — REDEMPTION OF BONDS 49 SECTION 8.01. Right of Redemption 49 SECTION 8.02. Applicability of Article. 49 SECTION 8.03. Election to Redeem; Notice to Trustee 49 SECTION 8.04. Selection by Trustee of Bonds to be Redeemed. 50 SECTION 8.05. Notice of Redemption 50 iv SECTION 8.06. Deposit of Redemption Price 50 SECTION 8.07. Bonds Payable on Redemption Date. 51 SECTION 8.08. Bonds Redeemed in Part. 51 ARTICLE NINE — REMEDIES 51 SECTION 9.01. Events of Default. 51 SECTION 9.02. Acceleration of Maturity; Rescission and Annulment. 53 SECTION 9.03. Trustee’s Power of Sale of Pledged Property; Notice Required; Power to Bring Suit. 54 SECTION 9.04. Incidents of Sale of Pledged Property. 55 SECTION 9.05. Upon Default Company Will Pay Principal and Interest upon Demand of Trustee. 56 SECTION 9.06. Judicial Proceedings Instituted by Trustee. 56 SECTION 9.07. Bondholders May Demand Enforcement of Rights by Trustee. 58 SECTION 9.08. Control by Bondholders. 58 SECTION 9.09. Waiver of Past Defaults 59 SECTION 9.10. Holder May Not Bring Suit Except Under Certain Conditions. 59 SECTION 9.11. Undertaking To Pay Court Costs 60 SECTION 9.12. Right of Holders To Receive Payment Not To Be Impaired. 60 SECTION 9.13. Application of Moneys Collected by Trustee. 60 SECTION 9.14. Bonds or Coupons Held by Company Not To Share in Distribution. 61 SECTION 9.15. Waiver of Appraisement, Valuation, Stay, Right to Marshalling. 61 SECTION 9.16. Remedies Cumulative; Delay or Omission Not a Waiver 62 ARTICLE TEN — THE TRUSTEE 62 SECTION 10.01. Certain Duties and Responsibilities. 62 SECTION 10.02. Notice of Defaults. 63 SECTION 10.03. Certain Rights of Trustee 63 SECTION 10.04. Not Responsible for Recitals or Issuance of Bonds. 64 SECTION 10.05. May Hold Bonds. 64 SECTION 10.06. Money Held in Trust. 65 SECTION 10.07. Compensation and Reimbursement. 65 SECTION 10.08. Disqualification; Conflicting Interests. 65 SECTION 10.09. Corporate Trustee Required; Eligibility. 65 v SECTION 10.10. Resignation and Removal; Appointment of Successor. 66 SECTION 10.11. Acceptance of Appointment by Successor. 67 SECTION 10.12. Merger, Conversion, Consolidation or Succession to Business. 67 SECTION 10.13. Preferential Collection of Claims Against Company. 67 SECTION 10.14. Appointment of Authenticating Agent. 68 ARTICLE ELEVEN — BONDHOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY 69 SECTION 11.01. Company to Furnish Trustee Names and Addresses of Bondholders 69 SECTION 11.02. Preservation of Information; Communications to Bondholders. 69 SECTION 11.03. Reports by Trustee. 70 SECTION 11.04. Reports by Company. 70 ARTICLE TWELVE — CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE 71 SECTION 12.01. Company May Consolidate, etc., only on Certain Terms. 71 SECTION 12.02. Successor Corporation Substituted. 71 SECTION 12.03. Limitation on Lease of Properties as Entirety. 72 ARTICLE THIRTEEN — SUPPLEMENTAL INDENTURES; AMENDMENT OF PLEDGED PROPERTY 72 SECTION 13.01. Supplemental Indentures and Amendments of Certain Pledged Property Without Consent of Bondholders. 72 SECTION 13.02. Supplemental Indentures and Amendments of Certain Pledged Property With Consent of Bondholders. 74 SECTION 13.03. Execution of Supplemental Indentures. 75 SECTION 13.04. Effect of Supplemental Indentures. 75 SECTION 13.05. Conformity with Trust Indenture Act 75 SECTION 13.06. Reference in Bonds to Supplemental Indentures. 75 ARTICLE FOURTEEN — DEFEASANCE 76 SECTION 14.01. Payment of Indebtedness; Satisfaction. 76 SECTION 14.02. Satisfaction, Discharge and Defeasance of Bonds of Any Series. 77 SECTION 14.03. Reinstatement. 79 SECTION 14.04. Definitions. 79 ARTICLE FIFTEEN — SUNDRY PROVISIONS 80 vi SECTION 15.01. Exercise of Rights and Powers Under Mortgage Notes and Mortgages. 80 SECTION 15.02. Execution in Counterparts 80 SCHEDULE I — SUMMARY OF TERMS OF MORTGAGE 82 vii INDENTURE, dated as of February 15, 1994, between NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION, a District of Columbia cooperative association (hereinafter called the “Company”), having its principal executive office and mailing address at 2201 Cooperative Way, Herndon, VA 22071, and FIRST BANK NATIONAL ASSOCIATION, a national banking association, as trustee hereunder (hereinafter called the “Trustee”), having its corporate trust office at 180 East Fifth Street, Saint Paul, MN 55101. RECITALS OF THE COMPANY WHEREAS, the Company has duly authorized the creation of an issue of an unlimited aggregate principal amount of its bonds in series, from time to time, as hereinafter provided (hereinafter called the “Bonds”); and, to secure the Bonds and to provide for the authentication and delivery thereof by the Trustee, the Company has duly authorized the execution and delivery of this Indenture; NOW, THEREFORE, THIS INDENTURE WITNESSETH that, to secure the payment of the principal of and interest and premium (if any) on all the Bonds authenticated and delivered hereunder and any coupons appertaining thereto and issued by the Company and outstanding, and the performance of the covenants therein and herein contained, and in consideration of the premises and of the covenants herein contained and of the purchase of the Bonds by the holders thereof, and of the sum of $1 paid to the Company by the Trustee at or before the delivery hereof, the receipt whereof is hereby acknowledged, the Company by these presents does grant, bargain, sell, release, convey, assign, pledge, transfer, mortgage and confirm unto the Trustee all and singular the following (which collectively are hereinafter called the “Pledged Property”), to wit: CLAUSE FIRST All Mortgage Notes (as hereinafter defined) as shall be actually delivered, assigned and pledged by the Company to the Trustee, on the date hereof or from time to time hereafter, together with the interest of the Company (if any) in the Mortgages (as hereinafter defined) securing said Mortgage Notes. CLAUSE SECOND Also any property, including cash and Permitted Investments (as hereinafter defined), that may, on the date hereof or from time to time hereafter, be subjected to the lien and/or pledge hereof by the Company by delivery, assignment or pledge thereof to the Trustee hereunder; and the Trustee is hereby authorized to receive the same at any time as additional security hereunder.Such subjection to the lien hereof of any such property as additional security may be made subject to any reservations, limitations or conditions which shall be set forth in a written instrument executed by the Company and/or by the Trustee respecting the scope or priority of such lien and/or pledge or the use and disposition of such property or the proceeds thereof. TO HAVE AND TO HOLD the Pledged Property unto the Trustee and its successors and assigns forever, but subject to the terms and conditions hereinafter set forth. BUT IN TRUST, NEVERTHELESS, for the equal and proportionate benefit and security (except as any sinking or other fund, established in accordance herewith, may afford additional special security for the Bonds and any coupons appertaining thereto of any particular series) of the holders from time to time of all the Bonds authenticated and delivered hereunder and any coupons appertaining thereto and issued by the Company and outstanding, without any priority of any one Bond or coupon over any other Bond or coupon. 1 AND UPON THE TRUSTS and subject to the covenants and conditions hereinafter set forth. ARTICLE ONE DEFINITION AND OTHER PROVISIONS Of GENERALAPPLICATION. SECTION 1.01. Definitions. For all purposes of this Indenture, except as otherwise expressly provided or unless the context otherwise requires: (1)the terms defined in this Article have the meanings assigned to them in this Article, and include the plural as well as the singular; (2)all other terms used herein which are defined in the Trust Indenture Act, either directly or by reference therein, have the meanings assigned to them therein; (3)all accounting terms not otherwise defined herein have the meanings assigned to them in accordance with generally accepted accounting principles; (4)all reference in this instrument to designated “Articles”, “Sections” and other subdivisions are to the designated Articles, Sections and other subdivisions of this instrument; and (5)the words “herein”, “hereof” and “hereunder” and other words of similar import refer to this Indenture as a whole and not to any particular Article, Section or other subdivision. Certain terms, used principally in Article Ten, are defined in that Article. “Accountant” means a Person qualified to pass upon accounting questions, whether or not (unless herein required to be Independent) such Person shall be an officer or employee of the Company or a Member or of an Affiliate of the Company or a Member. “Act” when used with respect to any Holder has the meaning specified in Section 1.04. “Affiliate” of any specified Person means any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person.For the purposes of this definition, “control” when used with respect to any specified Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings correlative to the foregoing. “Allowable Amount” of Eligible Collateral on any date means: (1)with respect to cash, 100% thereof; (2)with respect to Permitted Investments, the cost to the Company (exclusive of any accrued interest or brokerage commissions) except that with respect to any Permitted Investments which are traded on any national securities exchange or in any over-the-counter market, Allowable Amount on any date shall mean the fair market value thereof (as determined by the Company); (3)with respect to Eligible Mortgage Notes, the principal amount theretofore advanced thereon which remains unpaid on such date. 2 “Appraiser” means a Person engaged in the business of appraising property or otherwise competent to determine the value of the particular property in question, whether or not (unless herein required to be Independent) such Person shall be an officer or employee of the Company or a Member or of an Affiliate of the Company or a Member. “Authenticating Agent” means any Person named as an Authenticating Agent pursuant to Section 10.14. “Authorized Newspaper” means a newspaper of general circulation in a Place of Payment, printed in an official language of the country of publication or in the English language and customarily published on each Business Day, whether or not published on Saturdays, Sundays or holidays. “Averaged Coverage Ratio” of any Member means the average of the two higher of the Coverage Ratios of such Member for each of the last three Completed Calendar Years. “Bearer Bond” means any Bond payable to the bearer thereof. “Board of Directors” means either the board of directors of the Company or any committee of that board duly authorized to act for it in respect hereof. “Board Resolution” means a copy of a resolution certified by the Secretary or an Assistant Secretary of the Company to have been duly adopted by the Board of Directors and to be in full force and effect on the date of such certification, and delivered to the Trustee. “Bondholder” means a bearer of a Bearer Bond or a Registered Holder of a Registered Bond. “Bond Register” and “Bond Registrar” have the respective meanings specified in Section 2.07. “Business Day” when used with respect to a Place of Payment means each Monday, Tuesday, Wednesday, Thursday and Friday which is not a day on which banking institutions in that Place of Payment are authorized by law to close. “Capital Term Certificate” means a note of the Company substantially in the form of the capital term certificates outstanding on the date of execution and delivery of this Indenture and any other Indebtedness of the Company having substantially similar provisions as to subordination as those contained in said outstanding capital term certificates. “Certificate of Available Eligible Collateral” means a certificate substantially in the form provided in Section 3.01(b)(2). “Commission” means the Securities and Exchange Commission, as from time to time constituted, created under the Securities Exchange Act of 1934, or if at any time after the execution of this instrument such Commission is not existing and performing the duties now assigned to it under the Trust Indenture Act, then the body performing such duties on such date. “Company” means the Person named as the “Company” in the first paragraph of this instrument until a successor corporation shall have become such pursuant to the applicable provisions of this Indenture, and thereafter “Company” shall mean such successor corporation. “Company Request” and “Company Order” mean, respectively, a written request or order signed in the name of the Company by its Governor, Chief Executive Officer, Chairman of the Board, Vice 3 Chairman of the Board, President, Finance Officer or one of its Vice Presidents, and by its Treasurer, Secretary, or one of its Assistant Treasurers or Assistant Secretaries, and delivered to the Trustee. “Completed Calendar Year” of a Member means a calendar year ended more than 120 days prior to any date of determination, unless financial statements of such Member for a later calendar year shall have been furnished to the Company pursuant to Section 7.05. “Corporate Trust Office” means the principal office of the Trustee at which at any particular time the corporate trust business of the Trustee shall be administered. “Corporation” shall include any cooperative association, voluntary association, joint stock company, business trust or similar organization.Each reference herein to “corporation” shall be deemed to include Members. “Coverage Ratio” of any Member for any calendar year of such Member means the ratio determined by adding such Member’s Patronage Capital and Operating Margins, Non-Operating Margins ¾ Interest, Interest Expense with respect to Long-Term Debt and Depreciation and Amortization Expense for such year, and dividing the sum so obtained by the sum of all payments of principal and interest required to be made during such year on account of such Member’s Long-Term Debt (but in the event any portion of such Member’s Long-Term Debt is refinanced during such year the payments of principal and interest required to be made during such year in respect thereof shall be based (in lieu of actual payments thereon) upon the larger of (x)an annualization of such payments required to be made with respect to the refinancing debt during the portion of such year such refinancing debt is outstanding and (y)the payments of principal and interest required to be made during the following year on account of such refinancing debt); Patronage Capital and Operating Margins, Interest Expense with respect to Long-Term Debt, Depreciation and Amortization Expense, Non-Operating Margins ¾ Interest and Long-Term Debt being determined in accordance with the Uniform System of Accounts prescribed at the time by REA or, if such Member is not required to maintain its accounts in accordance with said Uniform System of Accounts, otherwise determined in accordance with generally accepted accounting principles, except that (i)in computing Interest Expense with respect to Long-Term Debt, and payments of interest required to be made on account of Long-Term Debt, for the purpose of the foregoing definition, there shall be added, to the extent not otherwise included, an amount equal to 33-1/3% of the excess of the Restricted Rentals paid by such Member for such year over 2% of such Member’s Equities and Margins for such year as defined in the Uniform System of Accounts prescribed by REA or, if such Member is not required to maintain its accounts in accordance with said Uniform System of Accounts, otherwise determined in accordance with generally accepted accounting principles, and (ii)in computing such Member’s Patronage Capital and Operating Margins for the purpose of the foregoing definition, all cash received in respect of generation and transmission and other capital credits (whether or not included in such Member’s Patronage Capital and Operating Margins) shall be included and all other amounts in respect of capital credits shall be excluded. “Defaulted Interest” has the meaning set forth in Section 2.09. “Depositary” means, with respect to the Bonds of any series issuable or issued in whole or in part in the form of one or more Global Bonds, the Person designated as Depositary for such series by the Company pursuant to Section 2.03, until a successor Depositary shall have become such pursuant to the applicable provisions of this Indenture, and thereafter “Depositary” shall mean or include each Person who is then a Depositary hereunder, and if at any time there is more than one such Person, “Depositary” as used 4 with respect to the Bonds of any such series shall mean the Depositary with respect to the Bonds of that series. “Distribution System Member” means a Member 50% or more of whose gross operating revenues are derived from sales of electricity to ultimate consumers, determined as of the end of its last Completed Calendar Year. “Eligible Collateral” means cash, Permitted Investments and Eligible Mortgage Notes eligible for inclusion in a Certificate of Available Eligible Collateral and not deposited with or held by the Trustee for any payment upon particular Bonds or any coupons appertaining thereto. “Eligible Mortgage Note” means a Mortgage Note of a Distribution System Member which is secured by a Mortgage (i)under which no default in respect of any provision required by paragraphs1 through 4 under Covenants and Warranties contained in Schedule I to this Indenture shall have occurred which shall not have been remedied or under which such a default would exist except for a waiver by the mortgagee or mortgagees under the Mortgage (it being understood that no default shall be deemed to exist in any case in which (x) such default relates only to a portion or portions of any such provision as was not required by said Schedule I to be included in the Mortgage, or (y) any action, omission to act or condition has been consented to or approved by the mortgagee or mortgagees pursuant to authority to grant consents or approvals contemplated by said paragraphs 1 through 4), and (ii) under which no “event of default” as defined in the Mortgage shall have occurred and shall have resulted in the exercise of any right or remedy described in the Mortgage. “Equity Ratio” of any Member means the ratio determined by dividing such Member’s Equities and Margins at the end of the last Completed Calendar Year by such Member’s Total Assets and Other Debits at such date, in each case computed in accordance with the Uniform System of Accounts prescribed by REA, or if such Member is not required to prepare its financial statements in accordance with the Uniform System of Accounts prescribed by REA, then in accordance with generally accepted accounting principles. “Event of Default” has the meaning specified in Section 9.01. “Foreign Currency” means a currency issued by the government of any country other than the United States of America. “Global Bond” means a Bond evidencing all or part of a series of Bonds, issued to the Depositary for such series or its nominee in accordance with Section 2.05, registered in the name of such Depositary or nominee and bearing the legend specified in Section 2.05. “Holder” when used with respect to any Bond means a Bondholder, and when used with respect to any coupon means the bearer thereof. “Indebtedness” of the Company means (1)all indebtedness which would appear as indebtedness on a balance sheet of the Company prepared in accordance with generally accepted accounting principles (i) for money borrowed, (ii) which is evidenced by securities sold for money or (iii) which constitutes purchase money indebtedness; (2)all such indebtedness guaranteed, directly or indirectly, in any manner by the Company, or in effect guaranteed, directly or indirectly, by the Company through an agreement, 5 contingent or otherwise, to purchase indebtedness, or to purchase goods, supplies or services primarily for the purpose of enabling the debtor to make payment of the indebtedness or of assuring the owner of the indebtedness against loss, or to supply funds to or in any other manner invest in the debtor, or otherwise; (3)all such indebtedness of others for the payment or purchase of which the Company has agreed, contingently or otherwise, to advance or supply funds; (4)all indebtedness secured by any mortgage, lien, pledge, charge or encumbrance upon property owned by the Company, even though the Company has not assumed or become liable for the payment of such indebtedness; and (5)all indebtedness of the Company created or arising under any conditional sale or other title retention agreement (including any lease in the nature of a title retention agreement) with respect to property acquired by the Company (even though the rights and remedies of the seller or lender under such agreement in the event of default are limited to repossession of such property), but only to the extent that such property is included as an asset on the balance sheet of the Company; provided that, in computing the amount of the “Indebtedness” of the Company, there shall be excluded any particular indebtedness if, upon or prior to the maturity thereof, there shall have been deposited with the proper depository in trust money (or such indebtedness) in the necessary amount to pay, redeem or satisfy such indebtedness, and thereafter such money and indebtedness so deposited shall not be included in any computation of the assets of the Company; and, provided, further, that no provision of this definition shall be construed to include as “Indebtedness” of the Company any indebtedness by virtue of any agreement by the Company to advance or supply funds to Members. “Indenture” means this Indenture, as originally executed and as it may from time to time be supplemented, restated or amended by one or more indentures supplemental hereto entered into pursuant to the applicable provisions hereof. “Independent” when used with respect to any specified Person means such a Person who (1) is in fact independent, (2) does not have any direct financial interest or any material indirect financial interest in the Company or in any other obligor upon the Bonds or in any obligor upon any Mortgage Note or in any Affiliate of the Company or of any such obligor upon the Bonds or any Mortgage Note, and (3) is not connected with the Company or any such obligor upon the Bonds or any Mortgage Note or any Affiliate of the Company or of any such obligor, as an officer, employee, promoter, underwriter, trustee, partner, director or Person performing similar functions (but in the case of an Accountant may be the accountant who regularly audits the books of the Company or a Member).Whenever it is herein provided that any Independent Person’s opinion or certificate shall be furnished to the Trustee, such Person shall be approved by the Trustee in the exercise of reasonable care, and such opinion or certificate shall state that the signer has read this definition and that the signer is Independent within the meaning hereof. “Interest Payment Date” when used with respect to any Bond means the Stated Maturity of an installment of interest on such Bond. “Lien of this Indenture” or “lien hereof” means the lien created by these presents. 6 “Loan Agreement” means a loan agreement (if any) between a Member and the Company (or between a Member and a wholly-owned subsidiary of the Company whose interest has been assigned to the Company) providing for the issuance of Mortgage Notes. “Maturity” when used with respect to any Bond means the date on which the principal of such Bond becomes due and payable, whether at the Stated Maturity or by declaration of acceleration, call for redemption or otherwise. “Member” means any Person which is a member or patron of the Company. “Mortgage” means a mortgage or deed of trust or pledges of revenues securing one or more Mortgage Notes (i) which complies with the requirements set forth in Schedule I hereto annexed and made a part hereof, (ii) which was made to the Company (or to a wholly-owned subsidiary of the Company whose interest has been assigned to the Company) or to a trustee or trustees under a trust indenture, (iii) as to which the interest of the Company (if any) has been assigned to the Trustee and (iv) an executed or true copy of which has been delivered to the Trustee. “Mortgage Note” means a note or bond of a Member payable or registered to the Company or to the order of the Company (or a wholly-owned subsidiary of the Company whose interest has been assigned to the Company) and delivered and assigned to and pledged with the Trustee. “Officers’ Certificate” means a certificate signed by the Governor, the Chief Executive Officer, the Chairman of the Board, the Vice Chairman of the Board, the President, the Finance Officer or a Vice President, and by the Treasurer, the Secretary, or one of the Assistant Treasurers or Assistant Secretaries, of the Company, and delivered to the Trustee. “Opinion of Counsel” means a written opinion of counsel, who may (except as otherwise expressly provided in this Indenture) be counsel for the Company or for a Member, or other counsel acceptable to the Trustee. “Outstanding” when used with respect to Bonds means, as of the date of determination, all Bonds theretofore authenticated and delivered under this Indenture, except: (i)Bonds theretofore cancelled by the Trustee or delivered to the Trustee for cancellation; (ii)Bonds for whose payment or redemption moneys or certain obligations of the United States of America in the necessary amount have been theretofore deposited with the Trustee or any Paying Agent (other than the Company) in trust hereunder or set aside and segregated in trust by the Company (if the Company shall act as its own Paying Agent) hereunder for the Holders of such Bonds and any coupons appertaining thereto as provided in Section 14.01 or 14.02, provided that, if such Bonds are to be redeemed (otherwise than pursuant to sinking fund provisions requiring notice of redemption to be given by the Trustee), notice of such redemption has been duly given pursuant to this Indenture or provision therefor satisfactory to the Trustee has been made; and (iii)Bonds paid or in exchange for or in lieu of which other Bonds have been authenticated and delivered pursuant to this Indenture, unless such Bonds are held by a Person in whose hands they constitute a valid obligation of the Company; provided, however, that in determining whether the Holders of the requisite principal amount of Bonds Outstanding have given any request, demand, authorization, direction, notice, consent or waiver hereunder, 7 (1) Bonds to be redeemed pursuant to sinking fund provisions shall be deemed to be Outstanding until the selection of Bonds to be redeemed, and (2) Bonds owned by the Company or any other obligor upon the Bonds or any Affiliate of the Company or such other obligor shall be disregarded and deemed not to be Outstanding, except that in determining whether the Trustee shall be protected in relying upon any such request, demand, authorization, direction, notice, consent or waiver, only Bonds which the Trustee knows to be so owned shall be so disregarded.Bonds so owned which have been pledged in good faith shall be regarded as Outstanding if the pledgee establishes to the satisfaction of the Trustee the pledgee’s right so to act with respect to such Bonds and that the pledgee is not the Company or any other obligor upon the Bonds or any Affiliate of the Company or such other obligor. “Paying Agent” when used with respect to any Bond means any Person authorized by the Company to pay the principal of (and premium, if any) or interest on such Bond or any coupons appertaining thereto on behalf of the Company. “Permitted Investments” has the meaning specified in Section 5.03. “Person” means any individual, corporation, partnership, joint venture, association, joint-stock company, trust, unincorporated organization or government or any agency or political subdivision thereof. “Place of Payment” when used with respect to any Bond means the Borough of Manhattan, City and State of New York or any other place or places where such Bond may be paid. “Pledged Property” has the meaning set forth in the Granting Clauses. “Predecessor Bonds” of any particular Bond means every previous Bond which evidenced all or a portion of the same debt as that evidenced by such particular Bond. “REA” means the Rural Electrification Administration of the Department of Agriculture of the United States of America or if at any time after the execution of the Indenture said Administration is not existing and performing the duties now assigned to it, then the body performing such duties at such time. “Redemption Date” when used with respect to any Bond means the date fixed for redemption of such Bond. “Redemption Price” when used with respect to any Bond means the price (exclusive of accrued interest) at which it is to be redeemed. “Registered Bond” means any Bond registered in the Bond Register. “Registered Holder” when used with respect to any Registered Bond means the Person in whose name such Bond is registered in the Bond Register. “Regular Record Date” for the interest payable on any Interest Payment Date when used with respect to any Bond means the date fixed for the determination of the Holder of such Bond entitled to payment of such interest on such Interest Payment Date. “Responsible Officer” means any officer of the Trustee assigned by the Trustee to administer its corporate trust matters. “Restricted Rentals” means all rentals required to be paid under finance leases and charged to income, exclusive of any amounts paid under any such lease (whether or not designated therein as rental or 8 additional rental) for maintenance or repairs, insurance, taxes, assessments, water rates or similar charges.For the purpose of this definition the term “finance lease” shall mean any lease having a rental term (including the term for which such lease may be renewed or extended at the option of the lessee) in excess of 3 years and covering property having an initial cost in excess of $250,000 other than automobiles, trucks, trailers, tractors, other vehicles (including without limitation aircraft and ships), office, garage and warehouse space and office equipment (including without limitation computers). “Special Record Date” for the payment of any Defaulted Interest when used with respect to any Bond means a date fixed by the Trustee pursuant to
